Gibson, J.,
dissenting. Because I believe the majority’s holding perpetuates a misreading of the plain language of 15 V.S.A. § 296,1 dissent.
The majority predicates its holding that plaintiff has a legal duty to support Nathan on what it terms the “critical part” of 15 V.S.A. § 296. That part is the same part of the statute the Court emphasized in Ainsworth in holding “that the statute creates a general obligation of support” on stepparents. Ainsworth v. Ainsworth, 154 Vt. 103, 112, 574 A.2d 772, 778 (1990). I believe the evidence does not establish that plaintiff in this case has a legal duty under 15 V.S.A. § 296 to support Nathan, and I would overrule Ainsworth insofar as it holds that a general obligation to support stepchildren exists without reference to the specific conditions set forth in § 296.
The majority opinion quotes only a portion of § 296. It omits the first sentence — also a “critical part” of the statute, which must be read in conjunction with the remainder. The full statute reads as follows:
A stepparent has a duty to support a stepchild if they reside in the same household and if the financial resources of the natural or adoptive parents are insufficient to provide the child with a reasonable subsistence consistent with decency and health. The duty of a stepparent to support a stepchild under this section shall be coextensive with and enforceable according to the same terms as the duty of a natural or adoptive parent to support a natural or adoptive child including any such duty of support as exists under the common law of this state, for so long as the marital bond creating the step relationship shall continue.
15 V.S.A. § 296 (emphasis added).
The statute clearly specifies conditions under which a stepparent has a duty to support a stepchild “under this section”: (1) if the stepchild resides in the same household, and (2) if the *162natural or adoptive parents cannot provide adequate support. Only when those conditions are met will the duty of a stepparent be “coextensive with and enforceable according to the same terms as the duty of a natural or adoptive parent."Id. See Slocum v. Department of Social Welfare, 154 Vt. 474, 481, 580 A.2d 951, 954 (1990) (“all language in a statute... is inserted for a purpose,” and we must “strive where possible to give effect to every word, clause, and sentence”).
I do not disagree that the obligation, when imposed, is a general one, but I cannot agree that it necessarily attaches whenever a stepchild lives with a stepparent and is supported by the stepparent. Such an interpretation is a revision of the statute, usurping the “power[] of the legislature to determine public policy.” Payne v. Rozendaal, 147 Vt. 488, 502, 520 A.2d 586, 594 (1986) (Peck, J., dissenting). The Legislature clearly intended, in writing the statute as it did, that the duty to support a child shall reside first and foremost with the natural or adoptive parents. If they can support the child, even if the child resides in the household of a stepparent, they must do so.
Nor do I disagree with the majority’s desire to construe the retirement provisions liberally, or with its conclusion that “[i]t would make no sense for the Legislature to recognize the expenses of some dependents . . . and ignore the expenses of others.” The facts of this case, however, do not bring us to this point. In this case, we do not know to what extent the natural father is able to support Nathan, or to what extent the family court intended the natural father to provide support. Where the record is incomplete, as here, it contravenes the intent of § 296 to hold that a stepparent incurs a legal obligation to support a stepchild merely because the child lives with and is supported by the stepparent.
The predicate of the majority’s opinion clearly goes against the plain language of 15 V.S.A. § 296.1 therefore dissent.
I am authorized to say that Chief Justice Allen joins in this dissent.